DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/21 and 4/5/22 have been considered by the examiner.

Drawings
The drawings received on 7/27/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 7-8 and 26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by (Chen T H et al. IEE proceedings, cited by Applicant).

Chen TH et al. disclose a soft switching inverter for electrodynamic shaker in Figure 3.

Regarding claim 1. An inverter (Figure 3) comprising: an input configured to be coupled to a DC source (Figure 3, DC source connected to the terminals of the input capacitor C) and to receive input DC power from the DC source; an output configured to be coupled to a load (Figure 3, shaker) and to provide output AC power to the load; a plurality of DC rails coupled to the input and configured to receive the input DC power from the DC source; a plurality of switches (Figure 3, switches TA+ and TA-) coupled between the plurality of DC rails and configured to convert the input DC power into the output AC power, each switch of the plurality of switches having a parasitic capacitance (Figure 3, parasitic capacitance CA+ and CA-); and at least one zero-voltage switching (ZVS) network (Figure 3, zero voltage switching network comprising the items TAr+, TAr-, DAr1+, DAr1-, DAr2+, DAr2-, LA+ and LA-) coupled across at least two switches of the plurality of switches, the ZVS network including at least two inductors (Figure 3, inductors LA+ and LA-) configured to resonate with the parasitic capacitance of at least one switch of the plurality of switches to provide soft switching of at least one switch of the plurality of switches (Page 3, “operation principle and governed equations of the propose soft switching inverter).  
Regarding claim 2. The inverter of claim 1, further comprising: a midpoint; and a filter coupled between the midpoint and the output (Figure 3, output filter comprising the inductor Lo and capacitor Co).  
Regarding claim 3. The inverter of claim 2, wherein the plurality of DC rails includes a first DC rail and a second DC rail and the plurality of switches includes a first switch coupled between the first DC rail and the midpoint and a second switch coupled between the second DC rail and the midpoint (Figure 3, first auxiliary switch TAr+,  second auxiliary switch TAr-, first diode DAr1+, second diode DAr1-, first inductor LA+ and second inductor LA-).  
Regarding claim 7. The inverter of claim 1, further comprising: a first midpoint (Figure 3, midpoint between TAr+, TAr-); a second midpoint (Figure 3, midpoint between TB+, TB-) a third midpoint (Figure 3, midpoint between TBr+, TBr) and a filter coupled between the third midpoint and the output (Figure 3, output filter comprising the inductor Lo and capacitor Co).  
Regarding claim 8. The inverter of claim 7, wherein the plurality of DC rails includes a first DC rail (Figure 3, +), a second DC rail (Figure 3, -), and a neutral rail (Figure 3, midpoint between TB+, TB-).  
Regarding claim 26. A method of assembling an inverter (Figure 3) comprising: providing an input configured to be coupled to a DC source (Figure 3, DC source connected to the terminals of the input capacitor C) and to receive input DC power from the DC source; providing an output configured to be coupled to a load (Figure 3, shaker) and to provide output AC power to the load; coupling a plurality of DC rails to the input, the plurality of DC rails being configured to receive the input DC power from the DC source; coupling a plurality of switches (Figure 3, switches TA+ and TA-) between the plurality of DC rails, the plurality of switches being configured to convert the input DC power into the output AC power, each switch of the plurality of switches having a parasitic capacitance (Figure 3, parasitic capacitance CA+ and CA-); and coupling at least one zero-voltage switching (ZVS) network (Figure 3, zero voltage switching network comprising the items TAr+, TAr-, DAr1+, DAr1-, DAr2+, DAr2-, LA+ and LA-) across at least two switches of the plurality of switches, the at least one ZVS network including at least two inductors configured (Figure 3, inductors LA+ and LA-) to resonate with the parasitic capacitance of at least one switch of the plurality of switches to provide soft switching of at least one switch of the plurality of switches (Page 3, “operation principle and governed equations of the propose soft switching inverter). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (Chen T H et al. IEE proceedings, cited by Applicant) in view of Stemmer (US 10,145,929 B2)
Chen TH et al. disclose a soft switching inverter for electrodynamic shaker in Figure 3.
Chen TH teach a controller for controlling the inverter but fails to teach a computer readable medium storing thereon sequences of computer-executable instructions for controlling an inverter. Stemmer teach the use of a computer-readable medium storing thereon sequences of computer-executable instructions.

Regarding claim 20. A non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for controlling an inverter including an input configured to be coupled to a DC source (Chen TH et al., Figure 3, DC source connected to the terminals of the input capacitor C) and to receive input DC power from the DC source, an output configured to be coupled to a load (Chen et al., Figure 3, shaker) and to provide output AC power to the load, a plurality of DC rails coupled to the input and configured to receive the input DC power from the DC source, a plurality of switches  (Figure 3, switches TA+ and TA-) coupled between the plurality of DC rails, and at least one zero-voltage switching (ZVS) network (Figure 3, zero voltage switching network comprising the items TAr+, TAr-, DAr1+, DAr1-, DAr2+, DAr2-, LA+ and LA-)  coupled across at least two switches of the plurality of switches, the ZVS network including at least two inductors (Figure 3, inductors LA+ and LA-), the sequences of computer-executable instructions including instructions that instruct at least one processor to: operate the plurality of switches to convert the input DC power into the output AC power; and operate the at least one ZVS network such that the at least two inductors resonate with a parasitic capacitance (Figure 3, parasitic capacitance CA+ and CA-); of at least one switch of the plurality of switches to provide soft switching of at least one switch of the plurality of switches (Page 3, “operation principle and governed equations of the propose soft switching inverter).  
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide a computer-readable medium storing thereon sequences of computer-executable instructions as taught by Stemmer in Chen et al. inverter in order to provide optimally simple and fast method for generating executable instruction and corresponding controller for the inverter.

Allowable Subject Matter
Claims 4-6, 9-19 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is allowed because the prior art of record fails to disclose or suggest an inverter  including the limitation “wherein the at least one ZVS network includes a first auxiliary switch, a first diode, a first inductor coupled in series between the first DC rail and the midpoint and a second auxiliary switch, a second diode, and a second inductor coupled in series between the second DC rail and the midpoint“ in addition to other limitations recited therein.
Claims 5-6 depend upon claim 4.

Claim 9 is allowed because the prior art of record fails to disclose or suggest an inverter  including the limitation “wherein the plurality of switches includes a first switch coupled between the first DC rail and the first midpoint, a second switch coupled between the first midpoint and the neutral rail, a third switch coupled between the neutral rail and the second midpoint, a fourth switch coupled between the second midpoint and the second DC rail, a fifth switch coupled between the first midpoint and the third midpoint, and a sixth switch coupled between the second midpoint and the third midpoint“ in addition to other limitations recited therein.
Claims 10-19 depend upon claim 9.

Claim 21 is allowed because the prior art of record fails to disclose or suggest a non-transistor computer readable medium including the limitation “wherein the plurality of DC rails includes a first DC rail and a second DC rail and the plurality of switches includes a first switch coupled between the first DC rail and a midpoint and a second switch coupled between the second DC rail and a midpoint and the at least one ZVS network includes a first auxiliary switch and a first inductor coupled in series between the first DC rail and the midpoint and a second auxiliary switch and a second inductor coupled in series between the second DC rail and the midpoint, the sequences of instructions include instructions that cause the at least one processor to: operate, during a positive half cycle of the output AC power, the first auxiliary switch such that the first inductor resonates with the parasitic capacitance of the first and second switches to provide soft-switching of the first switch; and operate, during a negative half cycle of the output AC power, the second auxiliary switch such that the second inductor resonates with the parasitic capacitance of the first and second switches to provide soft-switching of the second switch“ in addition to other limitations recited therein.

Claim 22 is allowed because the prior art of record fails to disclose or suggest a non-transistor computer readable medium including the limitation “wherein the plurality of DC rails includes a first DC rail, a second DC rail, and a neutral rail and the plurality of switches includes a first switch coupled between the first DC rail and a first midpoint, a second switch coupled between the first midpoint and the neutral rail, a third switch coupled between the neutral rail and a second midpoint, a fourth switch coupled between the second midpoint and the second DC rail, a fifth switch coupled between the first midpoint and a third midpoint, and a sixth switch coupled between the second midpoint and the third midpoint, the sequences of instructions include instructions that cause the at least one processor to: operate the first, second, third, and fourth switches at a first switching frequency and the fifth and sixth switches at a second switching frequency to provide the output AC power, the first switching frequency being higher than the second switching frequency“ in addition to other limitations recited therein.
Claim 23 depends upon claim 22.

Claim 24 is allowed because the prior art of record fails to disclose or suggest a non-transitory computer readable medium including the limitation “wherein the plurality of DC rails includes a first DC rail and a second DC rail and the plurality of switches includes a first switch coupled between the first DC rail and a first midpoint, a second switch coupled between the first midpoint and a neutral rail, a third switch coupled between the neutral rail and a second midpoint, a fourth switch coupled between the second midpoint and the second DC rail, a fifth switch coupled between the first midpoint and a third midpoint, and a sixth switch coupled between the second midpoint and the third midpoint, the sequences of instructions include instructions that cause the at least one processor to: operate the first, second, third, and fourth switches at a first switching frequency and the fifth and sixth switches at a second switching frequency to provide the output AC power, the first switching frequency being lower than the second switching frequency“ in addition to other limitations recited therein.
Claim 25 depends upon claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luerkens et al. (US 2018/0337613 A1) disclose an X-ray system with switching device.
Rizzolatti (US 11,362,576 B1) discloses a power converter with multiple output voltages.
Nagabhushanrao et al. (US 11,387,670,B2) disclose a double conversion on line ups with pass through neutral employing single DC bus.

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838